Wheeler, J.
We arc of opinion that it is not necessary that the judgment should ascertain separately the amount of principal and interest, and that it is not error that it is rendered for the aggregate amount.
There are other grounds of error assigned, which, however, as they go solely to the execution and proceedings subsequent to the judgment, will not be considered. If irregularities and errors occur subsequently to the judgment, they may be corrected in the District Court. But they cannot be considered in this court until they shall have been made the subject of adjudication in the court below. (Cloud v. Smith, 1 Tex. R., 611.)
Judgment affirmed.